Title: To George Washington from Brigadier General William Maxwell, 29 December 1776
From: Maxwell, William
To: Washington, George



Sir
Morristown [N.J.] 29. Decemr 1776

I arrived here the 24th past 11, ocloack at night found things not in so good a state as I could wish. General McDougal Commanded and as he seemed to be well aquainted with the state of the Troops and where the different necessarys was most likely to be found to support

them I was not anctious to take much of the Command upon me for some days but assisted all I could He says I must take it all tomorrow I endeavoured to rouse out the Militia to the Westward but I met a good many of them going home some whose month was out some not, they promised to be out again in 8 or 10 days I hope they will keep their words. Before I came here they had begun the Recruiting under Coll Ford to the first of April and seemed to go on rapidly I suppose many of the men with a design to take the two Bounty[s] but that we must put up with the Capts. has let most of their men go a Recruiting by which means there is scarcely any of the Militia here but those out on the different passes. I have ordered them all in the first of Jany. Coll Ford makes no doubt of making up a full Regiment out of them with a few others for three years or during the War shortly after he has the Regiment formed if you⟨r⟩ Excellency will give him assurance that he sha⟨ll⟩ Have the Command of them when so engaged. I think it is the most likely place to raise the Regit you spoke of and from the small accquaintance I have had with Coll Ford he appears very zealous for the service and I believe will command them with a good dale of reputation. General McDougall has been trying with the New England Troops before & since I came to stay first for a month and then for a fortnight (I have done and said what I could) the latter proposal the majority or as they say mostly all have agreed to but have not been able to get a definitive answer from them yet.
You see the condition I am in at present and not very likely to get provisions & Forrage for the few I have I am determind to suspend the Quarter-Master till your pleasure is known for he does nothing, he is a Son of Genl Williamsons who has resigned. There has been Troops of Horse in these parts before Genl McDougall has been trying to assemble them some of them is absolutely necessary the General thinks 40 there is such a chain of Garrisons round us like a half Moon that I think the above will not be too many there was some engaged part of this Summer they were promised 12s. per day and find every thing themselves they have The same promise now till your Excellencys pleasure is known and then they are to put up with the pay and allowance of the Army. If the Q[u]arter Master and Commisary Generals will send me the prices & Forrage with the Army I will insist on having them articles at the same rate here let me know if you want a large quantity of either laid in here. There is some few Hilanders and Helassians taking daily what shall I do with them, a great many Torys amongst whom is Benjamin Morgan Esqr. from Boundbrook for administring the Oath of aleigeance to the countrey people what shall I do with them.
Capt. Kenedy is here on his Parole a very unfit pl⟨ace⟩ for him as it

is impossible to prevent inteligen⟨ce⟩ passing to the Enemy. I find lead is very scarce here. There is two pieces of Artillery here but neither Officiers nor men to work them, nor matches; I wish to have some sent. The Commanding Officiers of the New England Troops told me to night they made no doubt of their men declaring to Stay to Morrow. I congratulate your Excellency heartily on your late Success it raises the drooping spirits of the people, and will much forward the recruiting. I am your Excellencys Most Obedt & Very Humble Servant

Wm Maxwell

